Attachment to Advisory Action

	Applicants’ amendment filed on 1/25/20201 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claims 1 and 25 has been amended narrowing the scope of the claims. Specifically, claims 1 and 25 have been amended to recite that at least one of X1 to X4 is nitrogen. It is the Examiner’s position that this is a new issue since and therefore the amendment would require further consideration and/or search.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767